Citation Nr: 0505941	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-01 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs.  In that decision, the RO granted service connection 
for tinnitus, and assigned an initial 10 percent evaluation.  
The RO also denied a claim for a rating in excess of 10 
percent for bilateral hearing loss.  In September 2004, the 
veteran appeared and testified at the RO before M. Hawley, 
who is the Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. §§ 7101(c), 
7102 (West 2002).

The issue of entitlement to a rating in excess of 10 percent 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is in receipt of the maximum 10 percent rating 
for tinnitus and there is no evidence of an unusual or 
exceptional disability picture.




CONCLUSION OF LAW

An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2001-2004); 
VAOPGCPREC 2-2003 (May 23, 2003); VAOPGCPREC 2-2004 (Mar. 9, 
2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to an initial evaluation in 
excess of 10 percent for his service connected tinnitus.  VA 
examination in May 2002 described his tinnitus as a severe 
ringing that was constant and continuous.  In his Notice of 
Disagreement filed November 2002, his representative 
requested a separate evaluation for tinnitus in each ear.  
The veteran has provided argument and testimony alleging 
entitlement to an extraschedular rating as his tinnitus 
and/or hearing loss disabilities markedly interfere with his 
employability.  He essentially alleges that his service 
connected hearing disability prevents him from hearing high-
toned sounds, such as phone ringing, telephone conversations 
and alarm ringing, that had been an essential requirement for 
his trained profession in security.  A statement from an 
employer at San Angelo State School verifies that the 
veteran's security duties were reassigned as a result of his 
inability to hear its audible alarm system.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The provisions of 38 
C.F.R. § 4.14 hold that VA must avoid compensating a claimant 
twice for duplicative or overlapping manifestations of a 
disease or disability under different diagnostic codes.  
However, the Court has interpreted 38 C.F.R. § 4.14 as 
allowing a claimant to be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions."  Esteban v. Brown, 6 Vet. App 259, 262 (1994).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The RO has service connected tinnitus, and assigned the 
maximum 10 percent rating under Diagnostic Code 6260 
effective to January 1, 2002.  Tinnitus is generally defined 
as a "ringing, buzzing noise in the ears."  Kelly v. Brown, 
7 Vet. App. 471, 472 (1995), quoting DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1725 (27th ed. (1988).  VA has had a 
longstanding policy that a maximum 10 percent rating is 
assignable for tinnitus whether the sound is perceived in one 
ear, both ears, or in the head.  See 67 Fed. Reg. 59,033 
(Sept. 19, 2002); 68 Fed. Reg. 25,822 (June 13, 2003).  
Effective June 13, 2003, VA codified this longstanding policy 
by adding note (2) to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
See 68 Fed. Reg. 25822 (June 13, 2003).

The Court has previously held that a 10 percent rating for 
tinnitus is "the highest level possible under the 
regulations for tinnitus."  Cromley v. Brown, 7 Vet. App. 
376, 378 (1995).  This case has not been expressly overruled, 
and is binding upon the Board.  38 U.S.C.A. § 7252 (West 
2002).  In Wanner v. Principi, 17 Vet. App. 4, 18 (2003), the 
Court later called into question the applicability of 
38 C.F.R. § 4.25(b) which states, in pertinent part, as 
follows:

"Except as otherwise provided in this 
schedule, the disabilities arising from a 
single disease entity, e.g., arthritis, 
multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all 
other disabling conditions, if any."

Subsequently VA's General Counsel issued a Precedent Opinion, 
VAOPGCPREC 2-2003 dated May 23, 2003, that directly addresses 
both the issue raised in Wanner and the arguments advanced by 
the veteran's representative in this case.  The Board is 
statutorily bound to follow this opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  This opinion addresses the underlying 
medical and legal bases for VA's longstanding practice of 
providing a maximum 10 percent rating for tinnitus.  It 
appears in full as follows:

QUESTIONS PRESENTED: Whether Diagnostic Code (DC) 
6260, as in effect prior to June 10, 1999, and as 
amended as of that date, authorizes a single 10% 
disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, 
bilateral, or in the head, or whether separate 
disability ratings for tinnitus in each ear may 
be assigned under that or any other diagnostic 
code?

DISCUSSION:

1.  Before 1999, the rating schedule authorized a 
10% disability rating for tinnitus incurred as a 
result of trauma to the head.  See generally 38 
C.F.R. § 4.87a, DC 6260 (1998) ("Persistent as a 
symptom of head injury, concussion or acoustic 
trauma.").  At that time, manifestations of 
tinnitus that were not the result of head trauma 
could be rated in association with the underlying 
cause under the appropriate diagnostic code.1 [1 
In Wanner v. Principi, 17 Vet. App. 4, 18 (2003), 
the CAVC invalidated the part of pre-1999 
38 C.F.R. § 4.87a, DC 6260, that contained a 
trauma requirement for a 10% disability rating 
for tinnitus.  As a result, the sole criterion 
remaining for that regulation was that tinnitus 
be "[p]ersistent."  The CAVC did not reach the 
issue amended, 64 Fed. Reg. 25,202, 25,210 
(1999), to provide service connection for 
"Tinnitus, recurrent," regardless of its 
etiology.  38 C.F.R. § 4.87, DC 6260.  
Additionally, a note was added in the 1999 
amendment instructing raters that:  "A separate 
evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 
6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of 
those diagnostic codes."  38 C.F.R. § 4.87, DC 
6260.  Neither the prior nor the amended 
regulation contained any language suggesting that 
a separate tinnitus rating could be awarded for 
each ear, nor does any other rating schedule 
provision in effect prior to or after 1999 
suggest that such separate ratings may be 
awarded.  For example, 38 C.F.R. § 4.124a, 
DC 8046, has long provided that, for purposes of 
rating cerebral arteriosclerosis, "[p]urely 
subjective complaints such as headache, 
dizziness, tinnitus, insomnia and irritability . 
. . will be rated 10 percent and no more under 
diagnostic code 9305."  In such cases, the 
condition of tinnitus is taken into account as a 
rating factor which may give rise to a maximum 
10% disability rating without regard to whether 
the condition is unilateral or bilateral in 
nature.  

2.  The Merck Manual states that tinnitus is the 
perception of sound in the absence of an acoustic 
stimulus.  "The Merck Manual" 665 (17th ed. 1999).  
VA discussed the nature of tinnitus in a recent 
notice of proposed rulemaking concerning the 
rating schedule provision governing tinnitus, 67 
Fed. Reg. 59,033 (2002), explaining that:

Tinnitus is classified either as 
subjective tinnitus (over 95% of cases) 
or objective tinnitus.  In subjective or 
"true" tinnitus, the sound is audible 
only to the patient.  In the much rarer 
objective tinnitus (sometimes called 
extrinsic tinnitus or "pseudo-
tinnitus"), the sound is audible to 
other people, either simply by listening 
or with a stethoscope.  Objective 
tinnitus commonly has a definite cause 
that generates the sound, such as 
vascular or muscular disorders.  
Objective tinnitus may also be due to 
such nonpathologic causes as noise from 
the temporomandibular joints, openings of 
the eustachian tubes, or repetitive 
muscle contractions.

Accordingly, objective tinnitus is properly 
evaluated as part of the underlying condition 
causing it.  

3.  The notice of proposed rulemaking went on to 
explain that:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs (Diseases 
of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of 
generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; 
and Mechanisms of Tinnitus. Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds.)).  The Oregon Tinnitus Data 
Archive found in a study of 1630 
individuals with tinnitus that 63% 
reported tinnitus in both ears and 11% 
reported it as filling the head.  
(http://www.ohsu.edu/ohrc-otda/95-
01/data/08.html).  Therefore, in the 
great majority of cases, tinnitus is 
reported as either bilateral or undefined 
as to side.  

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  

67 Fed. Reg. at 59,033.  As VA's notice of 
proposed rulemaking made clear, the perception of 
noise is the disability identified in true 
tinnitus, and the source of this perceived noise 
is not in either or both ears.  The 
undifferentiated nature of the source of the noise 
that is tinnitus is the primary basis for VA's 
practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease 
entity.

4.  On May 14, 2003, VA published a final rule 
adding a note to DC 6260, directing raters to 
"[a]ssign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  68 Fed. Reg. 
25,822, 25,823 (2003); 38 C.F.R. § 4.87, DC 6260, 
note (2).  The notice also added a note providing 
that objective tinnitus is to be evaluated as part 
of the underlying condition, not under DC 6260.  
38 C.F.R. § 4.87, DC 6260, note (3).  The notice 
stated that:

This document amends the Department of 
Veterans Affairs (VA) Schedule for Rating 
Disabilities to state more explicitly the 
method of evaluation of tinnitus under 
diagnostic code 6260 in the portion of the 
rating schedule that addresses evaluation of 
disabilities of the ear.  The intended 
effect of this action is to codify current 
standard VA practice by stating that 
recurrent tinnitus will be assigned only a 
single 10-percent evaluation whether it is 
perceived in one ear, both ears, or 
somewhere in the head.  

68 Fed. Reg. at 25,822.  As was stated in the 
notice of proposed rulemaking: "This amendment 
involves no substantive change and is consistent 
with current practice."  67 Fed. Reg. at 59,033.  
Thus, the amendment restated in more explicit 
terms the rule reflected in prior VA regulations 
that only a single 10% rating for tinnitus is 
authorized regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the 
head.  

5.  The 1999 amendment to DC 6260 reflected an 
awareness that tinnitus need not be constant to be 
disabling and that it can have causes other than 
head trauma.  59 Fed. Reg. 17,295, 17,297 (1994).  
The amendment addressed the need to accommodate 
tinnitus resulting from other causes.  Further, 
the note added to DC 6260 by that amendment 
reflects the rule, stated in 38 C.F.R. § 4.14, 
that the disability resulting from tinnitus cannot 
be rated simultaneously under more than one 
diagnostic code.  The 1999 amendment did not 
reflect any change in view as to the nature of 
tinnitus itself.  Thus, the most recent amendment 
DC 6260 definitively stating that only a single 
10% disability rating is authorized for tinnitus 
merely restates the law as it existed both prior 
to and after the 1999 amendment.  Accordingly, the 
rule that only a single 10% disability rating is 
authorized for tinnitus regardless of whether the 
tinnitus is perceived as unilateral, bilateral, or 
in the head is for application in cases arising 
both before and after the 1999 amendment.  

HELD:  

Diagnostic Code 6260 (currently codified at 38 
C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a 
single 10% disability rating for tinnitus, 
regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Separate 
ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic 
code.

The Board finds that VA has made a medical determination that 
tinnitus is a perception of noise disability originating from 
the brain, and the source of the perceived noise is not in 
either or both ears; it is a single disability which may be 
perceived as a ringing in one ear, both ears and/or in the 
head.  67 Fed. Reg. 59,033 (2002).  This medical 
determination underlies VA's longstanding policy, recently 
codified at 38 C.F.R. § 4.87, Diagnostic Code 6260, note (2), 
that a single evaluation is assignable for tinnitus whether 
the sound is perceived in one ear, both ears, or in the head.  
67 Fed. Reg. at 59,033; 68 Fed. Reg. at 25,822.  Based upon 
this medical fact, the Board fully adopts the reasoning by 
VA's General Counsel in VAOPGCPREC 2-2003 with respect to the 
inapplicability to 38 C.F.R. § 4.25.  As a matter of law, the 
Board holds that the versions of Diagnostic Code 6260, in 
effect before and after the addition of Note (2) on June 13, 
2003, only authorizes a single 10 percent rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  VAOPGCPREC 2-2003 
(May 23, 2003); 38 U.S.C.A. § 7104(c) (West 2002).  Any other 
result would amount to duplication of VA compensation 
benefits which is expressly prohibited by 38 C.F.R. § 4.14 
(2004).

Nonetheless, the Board is still required to consider whether 
to refer the veteran's claim to the Director of Compensation 
and Pension Service for extra-schedular consideration under 
the provisions of 38 C.F.R. § 3.321(b).  See Moyer v. 
Derwinski, 2 Vet. App. 289 (1992) (VA must consider the 
provisions of 38 C.F.R. § 3.321(b) when a claimant is in 
receipt of the maximum schedular evaluation).  The provisions 
of 38 C.F.R. § 3.321(b) states as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran has testified to a 30-year career with the 
federal government working in various security-type 
positions, such as a Federal Protective Officer, a Customs 
Service Officer and border agent.  He retired at the age of 
52 rather 55 due to his inability to hear radio transmissions 
and conversations with background noise is present, such as 
being enclosed in automobiles and aircraft.  He worked as a 
security guard in the private sector at San Angelo State 
School where he had been reassigned due to his inability to 
hear critical alarms.  He had difficulty with his duties at 
the gate as a result of his inability to hear the telephone 
ring.  As indicated above, he has submitted a statement from 
his employer corroborating his work limitations due to his 
hearing loss disability.  He notes that his tinnitus 
interrupts his ability to sleep at night.  Overall, he is 
capable of hearing low tones but feels that his high-tone 
deafness prevented him from obtaining and maintaining 
employment in the security field.

The Board accepts as credible the veteran's report of 
symptoms and their resultant interference with his work 
capabilities.  As addressed below, the Board has remanded the 
portion of his claim specifically related to his hearing loss 
disability for further examination.  Based upon a review of 
the evidence, the Board fails to ascertain any interference 
with work related functions caused by the veteran's tinnitus 
disability that is not contemplated by the regular schedular 
criteria.  Under VA's Schedule, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  From the veteran's 
testimony and statements of record, the Board presumes that 
the veteran's tinnitus disability interferes with his 
employability as this forms the basis for his 10 percent 
rating.  The veteran's report that his tinnitus interferes 
with his sleep is credible, but there is no lay or medical 
evidence of record suggesting that his tinnitus disability, 
when considered by itself, markedly interferes with his 
ability to maintain or obtain substantially gainful 
employment commensurate with his skills.  Thus, the Board 
does not find any "marked" interference with the veteran's 
employment not contemplated by the regular schedular 
criteria.  He has not required hospitalization or frequent 
treatment for his tinnitus disability.  As such, there is no 
basis for further action on this question.  VAOPGCPREC 6-96 
(1996).

In so holding, the Board notes that the veteran was provided 
a letter on April 1, 2002 advising him of the relative duties 
on the part of himself and VA in developing his claim, the 
types of evidence and/or information necessary to establish 
entitlement to service connection for tinnitus, what 
development VA conducting on his part, and what information 
and/or evidence was required from the veteran.  See 
38 U.S.C.A. § 5103 (West 2002).  The letter also advised him 
to either send in the evidence needed or to advise VA of any 
additional information or evidence that VA could obtain from 
him.  See 38 C.F.R. § 3.159(b) (2004).  The Board finds that 
this letter, which was provided prior to the initial RO 
determination, satisfies the duty to notify requirements of 
both 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

In this case, the veteran filed a notice of disagreement 
(NOD) with respect to the initial rating assigned.  In 
December 2002, the RO issued the veteran a Statement of the 
Case (SOC) which advised him of the Reasons and Bases for its 
denial, and the schedular and extraschedular criteria for 
establishing to entitlement to a higher initial rating.  VA's 
General Counsel has concluded that, where a section 5103 
notice was provided for the initial claim for benefits, an 
additional section 5103 notice was not required for when the 
appeal stemmed from an NOD with respect a downstream element 
of the claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board 
is also bound to follow this precedent opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Moreover, VA General Counsel has 
specifically indicated that notice under 38 U.S.C.A. § 5103 
is not applicable to a claim for separate ratings for 
service-connected tinnitus in each ear.  VAOPGCPREC 2-2004 
(Mar. 9, 2004).

The provisions of 38 U.S.C.A. § 38 U.S.C.A. § 5103A require 
VA to provide assistance to the claimant in the development 
of the claim.  In this case, the veteran has not identified 
and pertinent treatment records for his tinnitus disability.  
He has provided argument and testimony with respect to the 
effects of his tinnitus symptoms, and VA provided him 
examination confirming a diagnosis of tinnitus.  As held 
herein, the veteran has been assigned the maximum schedular 
rating for his tinnitus disability, and there is no lay or 
medical evidence suggesting that such disability markedly 
interferes with his employability so that further VA 
examination is not warranted.  On review of the record, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claim.  Accordingly, the Board finds that the duty to 
assist provisions of the VCAA have been satisfied in this 
case.  38 U.S.C.A. § 5103A(a)(2) (2004).



ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.


REMAND

The veteran testified in September 2004 to a perceptive 
worsening of his hearing acuity since his last VA examination 
in May 2002.  In particular, his ability to hear telephone 
ringing and understanding conversations with background noise 
had decreased.  In light of the veteran's descriptions of 
decreased hearing acuity since the last VA examination, the 
veteran should be afforded VA audiology examination to 
determine the current nature and severity of his hearing loss 
disability.  See generally Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  The Board further notes that the 
veteran was provided a letter on April 1, 2002 advising him 
of the relative duties on the part of himself and VA in 
developing his claim.  This letter, however, did not advise 
the veteran of the types of evidence and/or information 
necessary to substantiate an increased rating claim.  On 
remand, the RO should provide the veteran notice of the types 
of evidence and/or information necessary to substantiate an 
increased rating claim as required by 38 U.S.C.A. § 5103.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Please provide the veteran notice of 
the following:
	a) the types of evidence and/or 
information necessary to substantiate an 
increased rating claim for hear loss; and 
	b) to submit all evidence in his 
possession which he believes his relevant 
to his claim on appeal.

2.  Please schedule the veteran for VA 
audiology examination in order to 
determine the current nature and severity 
of his bilateral hearing loss.  The claims 
folder and a copy of this remand should be 
made available to the examiner prior to 
the examination for review.  All 
appropriate tests should be given and all 
findings reported in detail.  Following 
examination, the audiologist should be 
requested to provide opinion as to whether 
the veteran's particular pattern of 
hearing loss markedly interferes with his 
ability to perform substantially gainful 
employment.

3.  Thereafter, the RO should readjudicate 
the claim for an increased rating for 
bilateral hearing loss with consideration 
of the provisions of 38 C.F.R. § 3.321(b).  
If any benefit on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


